Citation Nr: 1748635	
Decision Date: 10/27/17    Archive Date: 11/03/17

DOCKET NO.  12-17 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for dizziness, to include as secondary to use of medications to treat service-connected disabilities.  

2.  Entitlement to service connection for a memory loss disorder, to include as secondary to service-connected disabilities.

3.  Entitlement to service connection for a sleep disorder, to include as secondary to service-connected cervical muscle strain on the right side and/or temporomandibular joint syndrome (TMJ) with headaches.  

4.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD) to include anxiety disorder not otherwise specified (NOS).

5.  Entitlement to an initial compensable evaluation from December 16, 2011 to September 29, 2016, and an initial evaluation in excess of 10 percent from September 30, 2016, for cervical muscle strain on the right side.

6.  Entitlement to an initial compensable evaluation from December 16, 2011 to October 3, 2016, and an initial evaluation in excess of 10 percent from October 4, 2016, for TMJ with headaches.

7.  Entitlement to an compensable evaluation for headaches.  


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from October 2004 to December 2005 and a verified period of active duty for training (ACDUTRA) in the U.S. Army Reserves in from May 1988 to July 1998.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions in November 2011, June 2012, February 2013, January 2015, and February 2017 by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

In November 2011, the RO, in pertinent part, denied service connection for headaches and complicated bereavement, claimed as memory loss.  The Veteran appealed the decision.

In June 2012, the RO denied service connection for PTSD, anxiety disorder, NOS, TMJ, dizziness, and a neck disability.  The Veteran appealed the decision.

In February 2013, the RO granted service connection for bruxism and assigned a noncompensable evaluation, effective December 16, 2011; and granted service connection for headaches and assigned a noncompensable evaluation, effective December 16, 2011.  The Veteran appealed for higher initial evaluations.

In November 2014, the Board, in pertinent part, reopened the claim for service connection for PTSD; granted service connection for PTSD; granted service connection for anxiety disorder; denied service connection for dizziness; granted service connection for cervical muscle strain on the right side; and remanded the claims for service connection for memory loss and higher initial evaluations for bruxism and headaches.  As the actions specified in the remand have been substantially completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  

In January 2015, the RO effectuated the November 2014 Board decision granting service connection for PTSD to include anxiety disorder NOS and assigned a 30 percent evaluation, effective December 16, 2011; and effectuated the Board decision granting service connection for cervical muscle strain on the right side and assigned a noncompensable evaluation, effective December 16, 2011.  The Veteran appealed for higher initial evaluations.  

The Veteran appealed the November 2014 decision to the U.S. Court of Appeals for Veterans Claims (Court).  In a December 2015 memorandum decision, the Court set aside the portion of the November 2014 Board decision denying service connection for dizziness and remanded the matter to address the issue of secondary service connection for dizziness.  The case was then returned to the Board.  

In August 2016, the Board, in pertinent part, remanded the claims for service connection for memory loss and dizziness; and higher initial evaluations for PTSD to include anxiety disorder NOS, cervical muscle strain on the right side, bruxism, and headaches for additional development.  As discussed below, there has not been substantial compliance with the August 2016 remand instructions with regard to the service connection claim for dizziness, so the matter must be remanded.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  

During the pendency of the appeal, the RO issued a November 2016 rating decision granting a 10 percent evaluation for cervical muscle strain on the right side, effective September 30, 2016; and granting a 10 percent evaluation for TMJ with headaches, effective October 4, 2016.  The Veteran continues to appeal for a higher initial evaluations for cervical muscle strain on the right side, TMJ and headaches.  AB v. Brown, 6 Vet. App. 35 (1993) (holding that a claimant is presumed to be seeking the maximum rating).  

In February 2017, the RO denied service connection for a sleep disorder.  The Veteran appealed that decision.  

Following the August 2017 statement of the case, the Veteran submitted additional evidence in support of his appeal for a sleep disorder.  The Veteran filed his substantive appeal in August 2017.  Accordingly, under the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, this evidence is subject to initial review by the Board because the Veteran did not request in writing that the Agency of Original Jurisdiction (AOJ) initially review such evidence.  See 38 U.S.C.A. § 7105(e)(1) (West 2014).

The issue of entitlement to service connection for dizziness, to include as secondary to the use of medications to treat service-connected disabilities, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The preponderance of the evidence demonstrates that the Veteran does not have a current diagnosis for a memory loss disorder.  

2.  The preponderance of the evidence demonstrates that the Veteran does not have a current diagnosis for a sleep disorder.  

3.  Throughout the appeal period, the Veteran's PTSD to include anxiety disorder NOS is not characterized by occupational and social impairment with reduced reliability and productivity.  

4.  From December 16, 2011 to November 9, 2015, the Veteran's cervical muscle strain on the right side manifests flexion at no less than 45 degrees, a combined range of motion greater than 335 degrees, and no muscle spasm, guarding or localized tenderness not resulting in abnormal gait or abnormal spinal contour.  

5.  Resolving all reasonable doubt in favor of the Veteran, from November 10, 2015, the Veteran's cervical muscle strain on the right side manifests a combined range of motion of no less than 320 degrees and localized tenderness not resulting in abnormal gait or abnormal spinal contour.

6.  Resolving all reasonable doubt in favor of the Veteran, from December 16, 2011 to October 3, 2016, the Veteran's TMJ manifests pain, lateral excursion greater than 4 millimeters (mm.) and inter-incisal distance greater than 40 mm.  

7.  From October 4, 2016, the Veteran's TMJ manifests pain, crepitus, right lateral excursion of no less than 4 mm., left lateral excursion of no less than 6 mm, and inter-incisal distance of 31 mm with functional loss.

8.  From December 16, 2011 to December 30, 2016, the Veteran's headaches do not manifest characteristic prostrating attacks averaging one in two months over the last several months.  

9.  Resolving all reasonable doubt in favor of the Veteran, from December 31, 2016, his headaches more closely approximate characteristic prostrating attacks averaging one in two months over the last several months.  



CONCLUSIONS OF LAW

1.  The criteria to establish entitlement to service connection for a memory loss disorder, to include as secondary to service-connected disabilities, have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2017).

2.  The criteria to establish entitlement to service connection for a sleep disorder, to include as secondary to service-connected cervical muscle strain on the right side and/or TMJ with headaches, have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2017).

3.  The criteria to establish entitlement to an initial evaluation in excess of 30 percent for PTSD to include anxiety disorder NOS have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2017).

4.  From December 16, 2011 to November 9, 2015, the criteria for an initial compensable evaluation for cervical muscle strain on the right side have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2017).

5.  From November 10, 2015, the criteria for an initial 10 percent evaluation, but no higher, for cervical muscle strain on the right side have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2017).

6.  From December 16, 2011 to October 3, 2011, the criteria for an initial 10 percent evaluation for TMJ have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.150, Diagnostic Codes 9999-9905 (2017).

7.  From October 4, 2016, the criteria for an initial evaluation in excess of 10 percent for TMJ have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.150, Diagnostic Codes 9999-9905 (2017).

8.  From December 16, 2011 to December 30, 2016, the criteria for an initial compensable evaluation for headaches have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code 8100 (2017).

9.  From December 31, 2016, the criteria for an initial 10 percent evaluation for headaches have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code 8100 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  Id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  It should not be assumed that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Id.   

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record, and every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.  

Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014);  38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2017).

As noted in the November 2014 Board decision, the Veteran's service treatment records, except for his March 1997 enlistment examination, and his complete personnel records are not of record.  Memorandums dated in April 2009 and August 2009 set forth the RO's efforts to obtain the Veteran's service treatment records and complete personnel record and show that they were unavailable.  The Veteran was notified that his records were unavailable and invited to submit any records he had in his possession; no additional records were received.  In cases where records are lost or presumed lost, a heightened duty is imposed on the Board to consider the applicability of the benefit of the doubt doctrine, to assist the claimant in developing the claim, and to explain its decision.  See Russo v. Brown, 9 Vet.App. 46 (1996).  However, no presumption, in favor of the claimant or against VA, arises when there are lost or missing service records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005).

Neither the Veteran nor his/her representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board.");  Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


Service Connection

	Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Generally, service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a nonservice-connected disability which is aggravated by a service connected disability.  In such an instance, the Veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(b) (2017); see Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Thus, in order to establish entitlement to service connection on this secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a link between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

	Memory Loss Disorder 

The Veteran contends that his current memory problems have existed since his vehicle got hit by an improvised explosive device (IED) while he was trying to enter the base and the base was under attack.  He did not endorse that he sustained any injuries as a result of the explosion.  Alternatively, the Veteran asserts that his service-connected PTSD to include anxiety disorder NOS caused his memory problems.  

As previously discussed above, the Veteran's complete service treatment records are unavailable.  

The Veteran's DD Form 214 reflects that he served in Iraq from December 2004 to November 2005 and that his military occupational specialty was Petroleum Supply Specialist.  

A May 2009 VA treatment record documents that the Veteran complained of short-term memory and concentration problems since returning from his deployment.  He said that at work at the Transportation Security Agency (TSA), he had to make a list of procedures, because it was difficult for him to remember them.  At home, he endorsed having difficulty remembering where he put his keys or his briefcase.  

In October 2011, the Veteran underwent a VA neurological disorders examination.  While on deployment in Iraq, the Veteran reported that he was exposed to an IED explosion, but did not lose consciousness and denied having any residual effects.  He noticed that he had memory problems upon his return from deployment.  Upon neurological testing, the VA examiner noted that the Veteran scored in the range indicative of insufficient effort.  The VA examiner determined that further assessment was unlikely to produce validly interpretable results.  

At an October 2011 VA examination to determine whether the Veteran had any residuals of a traumatic brain injury (TBI), the VA examiner noted that the Veteran denied having any specific head injury after a blast hit his vehicle in Iraq in 2005.  He had no loss of consciousness and the blast was not severe enough to knock the Veteran down or cause injury.  Upon objective evaluation, the VA examiner found that the Veteran did not have any subjective symptoms or mental, physical or neurological conditions or residuals attributable to a TBI.  

At an October 2011 VA psychological examination, the VA examiner noted that since this past summer, on the day of his sister's birthday, the Veteran related that he had been going through some complicated bereavement as to the loss of his sister who died prior to his active duty service.  He had become irritable, angry, and moody since that time.  The VA examiner documented that the Veteran did not complain of any impairment of memory, attention, concentration, or executive functions.  Following an objective evaluation, noting the findings of the neurological testing performed at his VA neurological disorders evaluation and considering the Veteran's statements regarding his in-service exposure to an IED, the VA examiner concluded that the Veteran did not exhibit neuropsychological impairment (memory loss) due to the claimed TBI on active duty service.  The VA examiner diagnosed the Veteran with complicated bereavement and found that the Veteran was experiencing a delayed grief reaction, which was specific to the death of his sister and whose onset began during the summer on the anniversary of her birthday.  

In September 2012, the Veteran submitted the results of his private neuropsychological assessment.  Summarizing the findings of the objective testing, the private neuropsychologist found that the Veteran's memory was within the average range for visual memory and auditory information if provided external organization; sustained attention was impaired; he had trouble multi-tasking; he reported mild depression with no suicidal ideation; his affect was flat; he had moderate anxiety; and vigilance and distraction to any movement outside of the testing room window was observed.  Addressing the Veteran's history of incidents related to IED exposure during service and possible concussion, the private neuropsychologist determined that the Veteran's current cognitive profile was less likely due to reported concussion but rather due to probable PTSD, the symptoms of which are similar to concussion effects.  Effects of concussion typically do not worsen over time, but rather improve with time.  The Veteran had been out of the military for over five years and had not reported any additional injury to his head or related medical issues since that time.  The private neuropsychologist found that the Veteran's symptoms of startle response, distractibility, impulsivity, impaired sustained attention, and disorganized thinking were consistent with the effects of PTSD. Furthermore, the Veteran's reported sleep impairment was also found to contribute to mood issues as well as impact cognitive functioning.  No distinct and separate diagnosis for a memory disorder was made.  

In October 2016, the Veteran was provided a VA opinion.  Upon cognitive testing, the VA examiner determined that the results showed the Veteran was within the normal range.  Additional neurological testing was invalid for neurological impairment, affective, low intelligence and amnesia.  Overall, the VA examiner found that taking into account the totality of the test results, the Veteran's testing did not support memory impairment and would suggest that his PTSD would remain essentially the same.

Based on a careful review of all of the subjective and clinical evidence, the Board finds that the preponderance of the evidence weighs against finding service connection for a memory loss disorder, to include as secondary to service-connected PTSD to include anxiety disorder NOS, is warranted.  

The Veteran is certainly competent to report his memory problems, but he does not have the specialized medical training to diagnosis a cognitive or neurological disorder.  Layno v. Brown, 6 Vet. App. 465, 470 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran has not presented any competent and credible evidence of a diagnosis for any cognitive or neurological disorder related to memory problems.  

While symptoms of memory loss have been identified both subjectively and objectively, no underlying disability, distinct from the Veteran's service-connected PTSD to include anxiety disorder NOS, has been clinically diagnosed during the appeal period or proximate thereto.  McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  Notably, neither of the Veteran's VA examiners (October 2011 and October 2016) found any clinical evidence of a diagnosed memory disorder.  Furthermore, the Veteran's September 2012 private neuropsychological evaluation suggested that the Veteran's memory decline was a symptom of his service-connected PTSD, as no separate diagnosis was provided.  Although the VA examiners and private neuropsychologist appear to disagree as to whether the Veteran actually has some degree of cognitive or neurological impairment based on their objective findings, none of them determined that a distinct memory loss disorder was present.  Thus, the Board finds that the clinical evidence is the most probative evidence, and it demonstrates that the Veteran does not have a current diagnosis for a memory loss disorder.  

In summary, the preponderance of the evidence weighs against finding in favor of the service connection claim for a memory loss disorder, to include as secondary to service-connected PTSD to include anxiety disorder NOS.  Therefore, the benefit-of-the-doubt rule does not apply, and the service connection claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

	Sleep Disorder

The Veteran contends that his current sleep problems developed due to the pain he experiences from his service-connected disabilities.  

VA treatment records from 2011 to 2016 document the Veteran's sporadic complaints of sleep impairment.  More recent VA treatment records reflect that the Veteran had been diagnosed with insomnia and received sleep medication that he took as needed.  See December 2014, April 2015, and April 2016 VA treatment records.  In March 2017, the Veteran underwent a sleep study which was negative for obstructive sleep apnea.  

In August 2017, the Veteran underwent a VA examination to evaluate his sleep problems.  During the examination, the VA examiner noted that the Veteran did not report any impairment related to sleep issues.  The Veteran reported difficulty staying asleep, but also noted he was able to fall right back asleep.  No significant occupational or social impairment as a result of sleep issues was endorsed.  The VA examiner found that none of the Veteran's self-reported sleep issues required ongoing treatment.  Based on the result of the current evaluation, the VA examiner concluded that the Veteran did not currently meet the diagnostic criteria for any DSM-V (fifth edition of the American Psychiatric Association 's Diagnostic and Statistical Manual for Mental Disorders) sleep disorder, including insomnia disorder.  

Based on a review of all of the subjective and clinical evidence, the Board finds that the preponderance of the evidence weighs against finding service connection for a sleep disorder, to include as secondary to service-connected disabilities, is warranted.  

The Veteran is certainly competent to report symptoms of sleep impairment, but he does not have the specialized medical training to diagnosis a sleep disorder.  Layno v. Brown, 6 Vet. App. 465, 470 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board finds that the clinical evidence is the most probative evidence as to whether the Veteran has a sleep disorder. 

On that basis, the Board acknowledges that the record includes conflicting medical evidence, as his VA treatment records reflect diagnoses and treatment for insomnia, whereas his August 2017 VA examination finds no evidence supporting a diagnosis for a sleep disorder, to include insomnia disorder under the DSM-V diagnostic criteria.  With regard to the medical opinions obtained, as with all types of evidence, it is the Board's responsibility to weigh the conflicting medical evidence to reach a conclusion as to the ultimate grant of service connection.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Board may favor the opinion of one competent medical expert over another if its statement of reasons and bases is adequate to support that decision.  Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Stated another way, the Board decides, in the first instance, which of the competing medical opinions or examination reports is more probative of the medical question at issue.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008).

The Board finds that the August 2017 VA examiner's finding is the most probative evidence.  The conclusion that the Veteran does not meet the diagnostic criteria for any sleep disorder including insomnia disorder was based on a thorough examination, consideration of the Veteran's subjective complaints and medical records, and an assessment under DSM-V criteria.  By contrast, there is no suggestion that the Veteran's insomnia diagnoses documented in VA treatment records were made by taking into account the same objective criteria.  Notably, the only other objective testing performed to evaluate the Veteran's sleep problems was a sleep study, which was also negative.  Therefore, the Board finds that the overwhelming clinical evidence does not support that the Veteran's symptoms of sleep problems have an underlying clinical diagnosis.  

In summary, the preponderance of the evidence weighs against finding in favor of the service connection claim for a sleep disorder, to include as secondary to service-connected PTSD to include anxiety disorder NOS.  Therefore, the benefit-of-the-doubt rule does not apply, and the service connection claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Higher Evaluations

	Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of, or incident to, military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

Because the level of disability may have varied over the course of the claim, the rating may be "staged" higher or lower for segments of time during the period under review in accordance with such variations.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In initial-rating cases, where the appeal stems from a granted claim of service connection with respect to the initial evaluation assigned, VA assesses the level of disability from the effective date of service connection.  See Fenderson, 12 Vet. App. at 125; 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2017).

It should also be noted that, when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40; DeLuca, 8 Vet. App. at 205.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology or evidenced by visible behavior of the claimant undertaking the motion.  Id.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id.  The factors involved in evaluating, and rating disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  Painful motion is considered limited motion at the point that pain actually sets in.  See VAOPGCPREC 9-98.

Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  However, pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a Veteran's service-connected disability.  38 C.F.R. § 4.14 (2017).

	PTSD to include Anxiety Disorder NOS

The Veteran contends that his service-connected PTSD to include anxiety disorder NOS is worse than his current evaluation reflects.  In particular, he states that his anger and panic problems caused him to quit his former job.  His symptoms warranted the change to the extent that he was willing to take a job that paid $1,500 less than his previous job.  He also described experiencing intrusive thoughts about his traumatic in-service experiences which caused him to have "a complete adrenaline dump where he feels like running or attacking," which occurred at least once per week.  See December 2016 statements.  

The Veteran's PTSD to include anxiety disorder NOS has been currently evaluated as 30 percent disabling, effective December 16, 2011, under 38 C.F.R. § 4.130, Diagnostic Code 9411.

Under Diagnostic Code 9411, which is governed by a General Rating Formula for Mental Disorders, a 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and/or mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and/or difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and/or inability to establish and maintain effective relationships.  

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and/or memory loss for names of close relatives, own occupation, or own name.  

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a) (2017).  Further, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b) (2017). 

Ratings are assigned according to the manifestation of particular symptoms, but the use of a term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment. Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442; see also Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.  Here, for the Veteran to receive a 50 percent rating, the evidence must show his symptoms result in occupational and social impairment with reduced reliability and productivity.

In November 2011, the Veteran sought VA mental health clinic treatment for complaints of problems with anger and irritability.  He reported having weekly nightmares that woke him from his sleep.  He also endorsed avoidance symptoms, including avoidance of reminders of traumatic in-service events, restricted range of affect, and a sense of foreshortened future.  Hyperarousal symptoms were reported, including increased anger and irritability, concentration problems, hypervigilance, and heightened startle response.  He had symptoms of anxiety that were worse than his depression.  Three times a week, the Veteran said he had brief thoughts of suicide, but his family and responsibilities prevented him from actually attempting to harm himself.  The VA physician noted that the Veteran lived with his wife of nine years and their three children and was currently working for the TSA.  He had a few close friends, but they did not live locally.  He was goal-oriented and had plans to obtain his master's degree and save money for his children.  

At his April 2012 VA examination, the Veteran reported his current mental health symptomatology and psychosocial history.  He was taking University courses online and had earned three or four credit hours.  He remained employed full-time as an inspector with the TSA.  Upon objective evaluation, the VA examiner found that the Veteran had a formally diagnosed mental health condition, but that his symptoms were not severe enough either to interfere with occupational and social functioning or to require continuous medication.  

In October 2016, the Veteran was afforded another VA psychiatric examination.  The Veteran reported his current mental health symptomatology and psychosocial history.  Since his last VA examination, the Veteran had completed his master's degree in early childhood education.  He was also now working full-time as an Immigration Services Officer.  Aside from taking prescribed medication, he was not reportedly undergoing any other mental health treatment.  Upon objective evaluation, the VA examiner concluded that the Veteran had occupation and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  

Based on a careful review of all of the subjective and clinical evidence, the Board finds that throughout the entire appeal period, the Veteran's PTSD to include anxiety disorder NOS does not warrant a higher 50 percent evaluation.  In other words, the Veteran's mental health symptoms did not manifest in the frequency, severity or duration consistent with the symptoms identified in the next higher evaluation, which requires occupational and social impairment with reduced reliability and productivity.  The Veteran did describe having anger, panic attacks, irritability, and short-term memory problems associated with his service-connected PTSD.  However, these symptoms were not found to be so significantly debilitating by either his April 2012 or October 2016 VA examiners, as both examiners found that the Veteran's occupational and social impairment were consistent with the 10 percent and 30 percent rating criteria, respectively.  Furthermore, the evidence demonstrates that the Veteran's ability to function did not appear to be diminished, as reflected by his ability to maintain full-time employment while also attending classes and successfully obtaining his master's degree in early childhood education.  Overall, the Board concludes that the Veteran's mental health symptoms, while somewhat incapacitating, do not equate to the symptomatology necessary to justify a higher evaluation.  Thus, the Board finds that throughout the appeal period, the Veteran's PTSD to include anxiety disorder is no more than 30 percent disabling.  

The Board finds that the preponderance of the evidence is against the Veteran's higher evaluation claim for PTSD to include anxiety disorder NOS.  Therefore, the benefit-of-the-doubt rule does not apply, and a higher than 30 percent evaluation for PTSD to include anxiety disorder NOS must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

	Cervical Muscle Strain on the Right Side

In a November 2015 statement, the Veteran asserted that his cervical spine symptoms of limited range of motion as a result of tightened muscles had worsened.  He was undergoing chiropractic treatment to treat his symptoms.  According to reports made in a December 2016 statement, the Veteran, to avoid pain, had to turn his entire body while driving whenever he needed to turn his head to the right to check for traffic.  

The Veteran's cervical muscle strain on the right side has been currently evaluated as noncompensable, effective December 16, 2011, and as 10 percent disabling, effective September 30, 2016, under 38 C.F.R. § 4.71a, Diagnostic Code 5237.  

Diagnostic Code 5237 is evaluated under the General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply: 

A 10 percent evaluation is warranted where forward flexion of the cervical spine is greater than 30 degrees but not greater than 40 degrees; or, the combined range of motion of the cervical spine is greater than 170 degrees but not greater than 335 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  

A 20 percent evaluation is warranted where forward flexion of the cervical spine is greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine is not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 30 percent evaluation is warranted for forward flexion of the cervical spine of 15 degrees or less; or, favorable ankylosis of the entire cervical spine. 

A 40 percent evaluation is provided for unfavorable ankylosis of the entire cervical spine.

For VA compensation purposes, normal forward flexion of the cervical spine is 0 to 45 degrees, extension is 0 to 45 degrees, left and right lateral flexion are 0 to 45 degrees, and left and right lateral rotation are 0 to 80 degrees. 38 C.F.R. §4.71a , Plate V.

Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  See General Rating Formula for Diseases and Injuries of the Spine, Note 1. 

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision, restricted opening of the mouth and chewing, breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia, atlantoaxial or cervical subluxation or dislocation; or neurological symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  See General Rating Formula for Diseases and Injuries of the Spine, Note 5.

In April 2012, the Veteran underwent a VA spine examination.  The Veteran reported having right sided upper neck pains when his right TMJ was exacerbated.  Flare-ups occurred with stressful situations.  The Veteran did not use any assistive devices.  Upon objective evaluation, the VA examiner found that the Veteran's cervical spine did not exhibit localized tenderness to palpation.  There was no guarding or muscle spasm.  Muscle strength, reflexes and sensory examination results were normal.  There was no radiculopathy, neurologic abnormalities or intervertebral disc syndrome (IVDS).  Range of motion testing of the cervical spine revealed flexion at 45 degrees without pain, extension at 45 degrees without pain, right and left lateral flexion at 45 degrees without pain, and right and left lateral rotation at 80 degrees without pain.  There was no additional limitation in range of motion upon repetitive use testing.  No functional loss or functional impairment was noted.  

A November 2015 private treatment record documents that the Veteran had neck pain and discomfort located in the C1-C3 vertebrae region.  The symptoms were described as constant, dull or achy, and throbbing in nature.  An objective evaluation revealed that the Veteran's cervical flexion was moderately restricted, cervical extension was mildly to moderately restricted and reflexes and sensory testing results were normal.  

In September 2016, the Veteran was afforded another VA spine examination.  The Veteran reported that when he experienced jaw pain, which occurred every day to every other day.  He would get pain radiating into the right side of the cervical spine.  He also reported having some tightness and discomfort and noticed a palpable lump in the posterior aspect of the neck.  The neck pain had been reportedly gradually worsening.  Flare-ups caused increased pain and decreased range of motion.  Chiropractic treatment provided some minimal relief of his cervical spine symptoms.  He also took ibuprofen and used massage and rubbing.  No assistive devices were used.  Upon objective evaluation, the VA examiner found that the Veteran's cervical spine had localized tenderness not resulting in abnormal gait or abnormal spinal contour, but no muscle spasm or guarding.  Muscle strength, reflexes and sensory examination results were normal.  No ankylosis was found.  There was no radiculopathy, neurologic abnormalities or IVDS.  Range of motion testing of the cervical spine revealed flexion at 45 degrees without pain, extension at 45 degrees without pain, right lateral flexion at 40 degrees with pain, left lateral flexion at 45 degrees without pain, right lateral rotation at 75 degrees with pain, and left lateral rotation at 75 degrees without pain.  Pain was noted on examination, but did not result in or cause functional loss.  There was no evidence of pain with weight bearing.  Following repetitive use testing, there was an additional loss of five degrees in range of motion at right lateral rotation (70 degrees).  An x-ray of the cervical spine revealed a very mild loss of cervical lordosis, but an otherwise normal cervical spine.  Given that the Veteran was not experiencing a flare-up at the time of the examination, the VA examiner found that an opinion could not be rendered regarding functional ability during a flare-up or following repeated use over a period time.  

Based on a careful review of all of the subjective and clinical evidence, the Board finds that from December 16, 2011 to November 9, 2015, the Veteran's cervical muscle strain on the right side does not warrant a compensable evaluation.  In other words, the evidence, during this period, does not show that the Veteran's cervical spine manifests flexion greater than 30 degrees but not greater than 40 degrees; or a combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  Indeed, at his April 2012 VA examination, the Veteran's cervical spine flexion was no less than 45 degrees, combined range of motion of the cervical spine was 340 degrees, and there was no muscle spasm, guarding or localized tenderness.  Furthermore, there was no functional loss found.  Accordingly, the Board concludes that from December 16, 2011 to November 9, 2015, the Veteran's cervical muscle strain on the right side remains noncompensable.  

However, resolving all reasonable doubt in favor of the Veteran, from November 10, 2015, the date of the private treatment record, the Veteran warrants a 10 percent evaluation, but no higher, for his cervical muscle strain on the right side.  Based on the objective findings at the September 2016 VA examination, including localized tenderness resulting in abnormal gait or abnormal spinal contour and a combined range of motion of the cervical spine at 320 degrees, the RO determined a higher 10 percent evaluation was warranted.  The Board agrees with that determination, but finds that the 10 percent evaluation was evident earlier.  

The Board emphasizes that the Veteran, in his November 2015 statement, indicated that his neck symptoms had worsened.  Those assertions were supported by objective findings documented in the November 10, 2015 private treatment record concluding that the cervical flexion was moderately restricted and cervical extension was mildly to moderately restricted.  Although the subsequent September 2016 VA examination did not show limited range of motion findings at flexion and extension, there was a decrease in the Veteran's combined range of motion of the cervical spine.  That suggests that the private physician's November 2015 findings appear consistent with the September 2016 VA examiner's findings.  Thus, the Board finds that the November 2015 private treatment record denotes when the Veteran's worsening cervical spine symptoms began.  

The Board considered whether a higher 20 percent evaluation was warranted for the Veteran's cervical muscle strain on the right side under Deluca.  See Deluca, 8 Vet. App. at 206; see also 38 C.F.R. §§ 4.40, 4.45.  At his September 2016 VA examination, functional loss was found, which was exhibited by pain, and flare-ups were reported resulting in increased pain and decreased range of motion.  However, a September 2016 VA x-ray report showed that aside from a very mild loss of cervical lordosis, the Veteran's cervical spine was normal.  He did not use any assistive devices and was able to treat his symptoms conservatively.  Overall, the evidence does not show that the Veteran's cervical muscle strain on the right side results in a level of diminished functional capacity consistent with the next higher evaluation.  Thus, a higher 20 percent evaluation for the Veteran's cervical muscle strain on the right side on the basis of functional loss or flare-ups is not warranted.   

In summary, the Board finds that from December 16, 2011 to November 9, 2015, the preponderance of the evidence is against the Veteran's higher evaluation claim for cervical muscle strain on the right side.  Therefore, the benefit-of-the-doubt rule does not apply, and an initial compensable evaluation for cervical muscle strain, during this appeal period, must be denied.  However, resolving all reasonable doubt in the Veteran's favor, from November 10, 2015, an initial 10 percent evaluation for cervical muscle strain is warranted; therefore, the Veteran's claim, during this appeal period, must be granted.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

	TMJ

The Veteran contends that his current TMJ symptoms are worse than his current evaluations reflect.  In particular, the Veteran reports that he wears both upper and lower mouth guards, has jaw pain radiating to the back of his ear with ensuing headaches, and has clicking and popping of the jaw.  See March 2013 Notice of Disagreement.

The Veteran's TMJ has been currently evaluated as noncompensable, effective December 16, 2011, and as 10 percent disabling, effective October 4, 2016, under 38 C.F.R. § 4.150, Diagnostic Codes 9999-9905.  

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  In the selection of code numbers assigned to disabilities, injuries will generally be represented by the number assigned to the residual condition on the basis of which the rating is determined.  With injuries and diseases, preference is to be given to the number assigned to the injury or disease itself; if the rating is determined on the basis of residual conditions, the number appropriate to the residual condition will be added, preceded by a hyphen.  Unlisted disabilities requiring rating by analogy will be coded with the first two numbers of the schedule provisions for the most closely related body part and "99."  38 C.F.R. § 4.27 (2017).  

Under Diagnostic Code 9905, a 10 percent rating is warranted where range of lateral excursion is from 0 to 4 mm. or where inter-incisal range is from 31 to 40 mm.; a 20 percent rating is warranted where inter-incisal range is from 21 to 30 mm.; a 30 percent rating is warranted where inter-incisal range is from 11 to 20 mm.; and a 40 percent rating is warranted where inter-incisal range is from 0 to 10 mm.  Ratings for limited inter-incisal movement shall not be combined with ratings for limited lateral excursion.  38 C.F.R. § 4.150.

At a January 2012 VA clinic visit, the Veteran reported ongoing jaw pain, but no tenderness during clinical examination was found.  He did not endorse any difficulty with eating or talking, and movement was not restricted.  Prescription pain medication was prescribed.  

In April 2012, the Veteran underwent a VA examination.  The VA examiner noted that the Veteran had a history of myalgia on the right side of his face and neck related to clenching of his jaw and teeth when stressed.  Flare-ups were reported as resulting in headache and earache on the right side and sore neck muscles.  Upon objective evaluation, the VA examiner found localized tenderness on the right TMJ.  No clicking or crepitation was noted.  Range of motion testing revealed lateral excursion at greater than 4 mm. and opening mouth, measured by inter-incisal distance at greater than 40 mm.  There was no additional limitation in range of motion upon repetitive use testing.  No functional loss or functional impairment was found.  Diagnostic testing did not reveal any degenerative or traumatic arthritis.  

At a September 2014 VA clinic visit, the VA treating physician noted that the Veteran had persistent jaw pain, despite the use of a bite guard.  His right TMJ pain was severe with chewing and biting down.  

An April 2016 VA treatment record documents that the Veteran routinely grinded his teeth at night and woke up with sore jaws.  

In October 2016, the Veteran was afforded another VA examination.  The Veteran reported symptoms of pain and crepitus.  The Veteran described having flare-ups where his jaw hurt when he woke up or opened wide.  He rated his pain at 7 out of 10.  He wore an intraoral orthopedic appliance (nightguard) with some relief.  No functional loss or functional impairment was reported.  Upon objective evaluation, the VA examiner found objective evidence of localized tenderness on the right and left TMJ.  Evidence of crepitus or clicking of joints or soft tissue was found on the right, but not left TMJ.  There was no evidence of pain with chewing.  Wear on occlusal surfaces of maxillary and mandibular posterior teeth consistent with moderate nocturnal bruxism was found.  Range of motion testing revealed right lateral excursion at 4 mm., left lateral excursion at 6 mm, and inter-incisal distance at 31 mm.  Range of motion itself contributed to functional loss.  Pain was noted on examination with mouth opening and caused functional loss.  There was no additional limitation in range of motion upon repetitive use testing.  Pain, weakness, fatigability, or incoordination did not significantly limit functional ability with repeated use over a period of time.  The VA examiner found that since the Veteran was not experiencing a flare-up at the time of the examination, the examiner was unable to render an opinion regarding functional ability during a flare-up.  Diagnostic testing did not reveal any degenerative or traumatic arthritis.  

Based on a review of all of the subjective and clinical evidence, from December 16, 2011 to October 3, 2016, the Board finds that the Veteran's TMJ does not warrant a compensable evaluation under Diagnostic Code 9905.  In other words, the evidence does not demonstrate that the Veteran's TMJ manifests range of lateral excursion from 0 to 4 mm. or inter-incisal range from 31 to 40 mm.  Indeed, at the April 2012 VA examination, the Veteran's TMJ exhibited a range of lateral excursion greater than 4 mm. and an inter-incisal distance greater than 40 mm.  There was no functional loss found.  Accordingly, there is no basis upon which to award a compensable evaluation under the rating criteria.  

However, the Board finds that resolving all reasonable doubt in favor of the Veteran, from December 16, 2011 to October 3, 2016, a 10 percent evaluation is warranted for his TMJ under 38 C.F.R. § 4.59 for painful motion.  The Veteran has reported that he experiences persistent jaw pain even with the use of a mouthguard, which is supported by the clinical evidence of record, in the form of the Veteran's April 2012 VA examination and September 2014 and April 2016 VA treatment records.  Notably, the VA treating physician, during his September 2014 clinic visit, found that the Veteran had severe right TMJ with chewing and biting down.  Taking this information into consideration, the Board finds that a 10 percent evaluation is warranted for painful motion.  

Moreover, the Board finds that from October 4, 2016, the Veteran's TMJ does not warrant a higher 20 percent evaluation under Diagnostic Code 9905.  In other words, the Veteran's TMJ does not manifest inter-incisal range of 21 to 30 mm.  Rather, at his October 2016 VA examination, the Veteran's inter-incisal range was 31 mm.  Therefore, the Board concludes that the Veteran's TMJ is no more than 10 percent disabling during this appeal period.

The Board has considered whether a higher 20 percent evaluation was warranted under Deluca.  See Deluca, 8 Vet. App. at 206; see also 38 C.F.R. §§ 4.40, 4.45.  The Veteran's jaw is painful, and while pain may cause functional loss, pain itself does constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 38.  Here, the October 2016 VA examiner found that the Veteran had decreased range of motion, pain with mouthing opening, but did not exhibit pain with chewing.  Furthermore, there was no additional limitation in range of motion upon repetitive use.  The Board finds that these symptoms are adequately contemplated in his current 10 percent evaluation.  In other words, the functional loss caused by the Veteran's TMJ is not more approximately contemplated by a 20 percent evaluation under Diagnostic Code 9905.  

Based on the Veteran's TMJ symptomatology, the Board also concludes that there are no other applicable diagnostic codes that would warrant consideration for a higher evaluation.  

In summary, the Board finds that resolving all reasonable doubt in favor of the Veteran, from December 16, 2011 to October 3, 2016, the Veteran's TMJ warrants a 10 percent initial evaluation.  However, from October 4, 2016, the preponderance of the evidence weighs against the Veteran's higher initial evaluation claim.  Therefore, the benefit-of-the-doubt rule does not apply, and an initial evaluation in excess of 10 percent for TMJ is denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

	Headaches

In a September 2011 statement, the Veteran reported experiencing frequent headaches.

In a March 2013 Notice of Disagreement, the Veteran indicated that his jaw and headache pain affected his ability to function.  When he was at work, he had to leave his desk and seek an environment that would allow him to relax, such as going for a walk around the building.  

According to reports in a December 2016 statement, the Veteran described waking up on a daily basis to headaches that last all day.  To treat his headaches, he took Ibuprofen and laid down in a dark, quiet room.   

The Veteran's headaches are currently evaluated as a noncompensable disability associated with his service-connected TMJ, effective December 16, 2011.  

Under Diagnostic Code 8100, a 10 percent evaluation is warranted for migraines with characteristic prostrating attacks averaging one in two months over the last several months, a 30 percent evaluation is warranted for migraines with characteristic prostrating attacks occurring on an average once a month over the last several months; and the maximum 50 percent evaluation is warranted for migraines with very frequent completely prostrating and prolonged attacks, productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100 (2017).  Neither the rating criteria, nor the Court, have defined "prostrating."  Cf. Fenderson v. West, 12 Vet. App. 119, 126-127 (quoting Diagnostic Code 8100 verbatim but not specifically addressing the definition of a prostrating attack).  By way of reference, in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1531 (32nd Ed. 2012), "prostration" is defined as "extreme exhaustion or powerlessness." The rating criteria also do not define "severe economic inadaptability."  However, nothing in Diagnostic Code 8100 requires that the Veteran be completely unable to work in order to qualify for a 50 percent rating.  Pierce v. Principi, 18 Vet. App. 440 (2004).

At an October 2011 VA examination provided to determine whether the Veteran had any residuals of a TBI, the VA examiner addressed the Veteran's headache symptoms.  The VA examiner noted that the Veteran had daily headaches that lasted from 15 to 20 minutes to as long as a few hours and were precipitated by stress and his issues related to his jaw.  Incapacitating or prostrating type headaches were not endorsed.  His headaches did not interfere with his job or daytime activities.  He denied missing work due to his headaches.  He took ibuprofen and over-the-counter medication to treat his headaches.  

In May 2013, the Veteran underwent a VA examination to evaluate the severity of his headaches.  The VA examiner noted that the Veteran had constant pain that started at the nape of his neck on the right side or occiput and went up his head and ended at his right temple.  He described his headache pain as throbbing and pulsating and localized to one side of the head with associated nausea occurring less than once a day.  His headaches occurred on a daily basis with increasing intensity built up throughout the day.  He took ibuprofen three to four times a day to treat his headaches.  The VA examiner found that the Veteran did not have migraine or non-migraine characteristic prostrating attacks.  His headache condition did not impact his ability to work.

In November 2016, the Veteran was afforded another VA examination.  The VA examiner noted that the Veteran had daily headaches occurring at least once per day and lasting sometimes all day.  If the headaches did not occur in the morning, they might not present.  His headache pain was localized to one side of the head with a rare associated symptom of nausea.  The VA examiner found that the Veteran did not have characteristic prostrating attacks of migraine or non-migraine headache pain.  The Veteran's headache condition did not impact his ability to work, as he denied missing work due to his headaches.  

Based on a careful review of all of the subjective and clinical evidence, the Board finds that from December 16, 2011 to December 30, 2016, the Veteran's headaches do not warrant a compensable evaluation under Diagnostic Code 8100.  In other words, the Veteran's headaches are not manifested by characteristic prostrating attacks averaging one in two months over the last several months.  Notably, none of the VA examiner's found that the Veteran's headaches, while present on an almost daily basis, were of the type to be characterized as prostrating.  Furthermore, the Veteran denied any interference with work or daily activities or absenteeism from work due to his headaches.  Thus, from December 16, 2011 to December 30, 2016, the Board concludes that there is no basis upon which to award a compensable evaluation for the Veteran's headaches.  

However, as of December 31, 2016 lay statement, the Veteran competently and credibly reported having headaches that required treatment by laying down in a dark, quiet room.  The Board finds that this description is consistent with the definition of prostration as extreme exhaustion or powerlessness.  The Veteran did not specify the number of times he had headaches that required him to lay down in a dark, quiet room to alleviate his symptoms.  Nevertheless, the Board finds that the headaches more closely approximate characteristic prostrating attacks averaging one in two months over the last several months under Diagnostic Code 8100.  Accordingly, resolving all reasonable doubt in favor of the Veteran, the available evidence is sufficient to award a 10 percent evaluation, but no higher, from December 31, 2016, on the basis of the Veteran lay statements.  

In summary, from December 16, 2011 to December 30, 2016, the preponderance of the evidence weighs against the Veteran's higher initial evaluation claim.  Therefore, the benefit-of-the-doubt rule does not apply, and a compensable evaluation for headaches is denied.  However, resolving all reasonable doubt in favor of the Veteran, from December 31, 2016, an initial 10 percent evaluation for headaches is warranted.  


ORDER

Entitlement to service connection for a memory loss disorder, to include as secondary to service-connected disabilities, is denied.  

Entitlement to service connection for a sleep disorder, to include as secondary to service-connected cervical muscle strain on the right side and/or TMJ with headaches, is denied.  

Entitlement to an initial evaluation in excess of 30 percent for PTSD to include anxiety disorder NOS is denied.

From December 16, 2011 to November 9, 2015, an initial compensable evaluation for cervical muscle strain on the right side is denied.

From November 10, 2015, an initial evaluation in excess of 10 percent, but no higher, for cervical muscle strain on the right side is granted, subject to the laws and regulations governing the payment of monetary benefits.

From December 16, 2011 to October 3, 2016, an initial 10 percent evaluation, but no higher, for TMJ is granted, subject to the laws and regulations governing the payment of monetary benefits.  

From October 4, 2016, an initial evaluation in excess of 10 percent for TMJ is denied.

From December 16, 2011 to December 30, 2016, an initial compensable evaluation for headaches is denied.

From December 31, 2016, an initial 10 percent evaluation, but no higher, for headaches is granted, subject to the laws and regulations governing the payment of monetary benefits.  


REMAND

In its December 2015 memorandum decision, the Court found that the Veteran argued that his dizziness could be the result of medications that he took for his service-connected disabilities.  As this theory was not raised prior to his October 2011 and October 2012 VA examinations, the medical evidence of record was not found to be sufficient to address secondary service connection.  Using its discretion, the Court determined that a remand was warranted to specifically address this new theory of entitlement.

To comply with the December 2015 decision of the Court, in August 2016, the Board remanded the Veteran's service connection claim for dizziness and asked the AOJ to obtain a VA opinion as to whether it was at least as likely as not that dizziness was proximately caused by, due to, or aggravated by, any of the medications the Veteran took for his service-connected disabilities.  In October 2016, the Veteran was afforded a new VA examination.  Following an objective evaluation, the VA examiner determined that the Veteran did not have a diagnosis for an ear or peripheral vestibular condition.  In opining that the Veteran's dizziness was not proximately caused by, due to, or aggravated by, any of the medications the Veteran took for his service-connected disabilities, the VA examiner simply stated that "the findings of the history and physical support this."  There was no discussion in the rationale of the Veteran's subjective complaints of dizziness since his in-service exposure to an IED explosion.  Notably, at the time of the December 2015 Court decision, the evidence of record did not show that the Veteran had a current diagnosis related to dizziness or that his dizziness was a residual of a TBI.  Nevertheless, the Court found that a remand to obtain additional medical evidence addressing secondary service connection was warranted.  As the October 2016 VA examiner's opinion was not supported by a fully articulated rationale, and instead generally referred to the findings within the examination, the Board finds that the opinion is both inadequate and did not substantially comply with the Board's August 2016 remand instructions; therefore, another remand is required.  See Stegall v. West, 11 Vet. App. 268 (1998); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  


Accordingly, the case is REMANDED for the following action:

1.  Obtain all of the Veteran's outstanding treatment records for his dizziness that are not currently of record.

2.  After the above is completed, to the extent possible, obtain a VA opinion from an appropriately qualified examiner for the Veteran's dizziness.  Provide the claims file, including a copy of this REMAND, to the examiner for review.

After reviewing the claims file, the examiner should respond to the following:

Is it at least as likely as not (50 percent probability or greater) that the Veteran's dizziness was caused or, alternatively, aggravated (increased beyond the natural progression of the disability) by medications taken to treat his service-connected disabilities, to include PTSD to include anxiety disorder NOS, cervical muscle strain on the right side, TMJ and/or headaches?

In providing the above opinion, the examiner must address the Veteran's subjective complaints of dizziness since his in-service exposure to an improvised explosive device explosion.  

A complete rationale for any opinion expressed must be provided.  If an opinion cannot be expressed without resort to speculation, discuss why this is the case.  

3.  After ensuring compliance with the above, readjudicate the service connection claim for dizziness.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
LESLEY A. REIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


